IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00392-CV

WILLIAM WINDSOR,
                                                             Appellant
v.

SEAN D. FLEMING,
                                                             Appellee


                           From the 378th District Court
                               Ellis County, Texas
                              Trial Court No. 88611


                                       ORDER


       Because Appellant’s brief was stricken by Court order on July 16, 2015,

appellant’s “Request for Leave to Supplement Record to Make Citation Corrections to

Appellant’s Brief” filed on July 2, 2015 is dismissed as moot.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Request dismissed as moot
Order issued and filed July 16, 2015